Citation Nr: 1020239	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthmatic bronchitis, to 
include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 Regional Office (RO) in 
North Little Rock, Arkansas rating decision, which denied the 
claim on appeal.

The Veteran had a video hearing before the undersigned 
Veterans Law Judge in May 2009.  A transcript of that 
proceeding has been associated with the claims file.

The record reflects that after the statement of the case 
(SOC) the Veteran submitted additional relevant evidence to 
the Board.  No subsequent supplemental statement of the case 
(SSOC) was issued, but this is not necessary because the 
evidence was accompanied by a waiver of initial review by the 
agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a current pulmonary or respiratory disability 
that is etiologically related to a disease, injury, or event 
in service.


CONCLUSION OF LAW

Neither COPD nor asthmatic bronchitis was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in July 2007 and February 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The letters from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran appears not to have sought treatment 
for pulmonary or respiratory problems with the VA after 
service.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  Furthermore, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  In August 2009 the Board requested a 
medical opinion from a pulmonologist in the Veterans Health 
Administration (VHA) regarding etiology of the Veteran's COPD 
and asthmatic bronchitis.  The Board received a response 
letter dated in January 2010.  In this regard, the Board 
notes that once VA undertakes to obtain a VA opinion, it must 
ensure that the opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the VHA specialist 
reviewed the claims file and noted relevant documents in 
service treatment records and post-service treatment evidence 
prior to offering a negative opinion as to any connection 
between the Veteran's current COPD and asthmatic bronchitis 
and his military service.  The Board observes that the 
opinions provided were supported by a rationale based on all 
the available evidence.  There is nothing to suggest that the 
specialist's opinion is not sufficiently based in the facts 
of the case or that she reached an arbitrary conclusion.  

The Board has considered the argument of the Veteran's 
representative that the opinion is inadequate because it did 
not address one of the questions posed by the Board's VHA 
request; namely, that the opinion should express agreement or 
disagreement with the April 2008 opinion of the Veteran's 
private physician.  The Board acknowledges that the January 
2010 VHA opinion did not explicitly state agreement or 
disagreement with the April 2008 statement of the Veteran's 
private physician as requested; however, the opinion 
unequivocally rejected the possible connection between in-
service chemical exposure and the Veteran's current COPD and 
asthmatic bronchitis raised in the April 2008 letter, and 
provided ample rationale for that opinion.  Thus, although 
the opinion of the private physician was not explicitly 
addressed, the VA physician's disagreement with that opinion 
is clear, and the reasons for such disagreement are implicit 
in the VA physician's rationale.  Thus, the Board finds that 
the January 2010 opinion substantially complied with the 
Board's request, and is sufficient upon which to base a 
decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present 
disability, a Veteran must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he developed COPD and asthmatic 
bronchitis due to his exposure to various chemicals used to 
propel the Titan II ballistic missile.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses of COPD, bronchitis, or 
other pulmonary diseases.  Indeed, the Veteran consistently 
denied asthma, shortness of breath, or other breathing 
problems during service.  Physical examinations of the 
Veteran resulted in notations of normal or clear with respect 
to the lungs.

After service, the evidence of record indicates that the 
Veteran was diagnosed with COPD in June 2005, or more than 
three (3) decades after service.  At that time, the Veteran 
reported awakening at night with wheezing, some tightness in 
the chest, shortness of breath, and a cough.  He denied any 
past history of asthma and acknowledged smoking until 
approximately 1975.  The Veteran reported that he had been a 
member of a missile launch crew while in the military and had 
worked in a coal mine in the past.  The Veteran received 
regular treatment for his COPD, including x-rays from June 
2005, October 2006, and October 2007 that showed 
symptomatology consistent with COPD.  In April 2007, the 
Veteran was first diagnosed with asthmatic bronchitis.

In April 2008, the Veteran reported to his private treating 
physician, apparently for the first time, that he had been 
exposed to chemicals while a member of a missile launch crew 
in the military.  The chemicals reportedly included 
trichloroethylene, hydrazine, and nitrogen tetroxide.  The 
physician noted, "Hydrazine and certainly nitrogen tetroxide 
can contribute to lung injury and may be factors in the 
patient's respiratory problem."

Based on the foregoing, the Board requested a VHA opinion in 
August 2009.  The resulting opinion, dated in January 2010, 
noted review of the entire claims file.  The examiner opined 
that the Veteran was less likely to have acquired his COPD 
and asthmatic bronchitis from exposure to Titan II missile 
propellants/chemicals than to his past history of cigarette 
smoking.  The examiner noted that in her opinion the 
Veteran's current pulmonary disease was not caused by or 
contributed to by Aerozine 50 (a 50/50 mixture of hydrazine 
and UDMH (unsymmetrical dimethyl hydrazine)), nitrogen 
tetroxide, or any of the other compounds claimed by the 
Veteran.  The examiner noted that the Veteran had first been 
diagnosed with COPD in 2005, after having served on a Titan 
II launch crew from 1962 to 1966, and that it was highly 
unlikely that the first manifestation of exposure would be 
the development of COPD or asthmatic bronchitis 40 years 
after exposure.  By contrast, the examiner noted a documented 
history of smoking from at least 1960 to 1975 or 1978.  The 
examiner observed that the service treatment records 
indicated normal examinations with clear lungs and no 
complaints of lung problems during and after the Veteran's 
missile crew experience.  The examiner noted that a May 1966 
medical record indicated that the Veteran was transferred 
from his duties on the missile crew based on 
gastrointestinal, rather than pulmonary, problems.  The 
examiner indicated that the material safety data sheets 
(MSDS) for nitrogen tetroxide and hydrazine both indicate 
that acute exposure would be characterized by acute pulmonary 
systems like bronchospasm, cough, and shortness of breath, 
with delayed pulmonary edema possible.  The examiner noted 
that the Veteran complained of none of these symptoms and 
that if exposure had occurred, the Veteran should have 
experienced symptoms prior to 40 years after exposure.  By 
contrast, the examiner stated that cigarette smoking was a 
known cause of COPD with a delayed onset of symptoms.  

An April 2010 letter from the Veteran's doctor noted a four 
year history on an ICBM launch crew where the Veteran was 
exposed to various agents and gases.  The Veteran related to 
the physician that he carried a detector while working in the 
silos and that the detector would sound an alarm.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran's current COPD, asthmatic bronchitis, or other 
pulmonary disabilities were incurred in or aggravated by his 
military service, to include as a result of chemical 
exposure.  

As noted above, the Veteran's service treatment records are 
silent for any complaints, treatment, or diagnoses of 
pulmonary problems during service.  The Veteran was not 
diagnosed with COPD or asthmatic bronchitis until over three 
(3) decades after service.    

Initially, the Board has considered the April 2008 private 
physician letter that noted a potential relationship between 
his current lung disabilities and chemicals the Veteran 
claimed to have been exposed to in service.  However, as the 
April 2008 letter indicates by its terms only a speculative 
nexus between in-service chemical exposure and his current 
COPD or asthmatic bronchitis, and no rationale is provided in 
support of that nexus, the Board finds that this record is of 
very limited probative value.  See Bostain v. West, 11 Vet. 
App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical opinions that are speculative, general 
or inconclusive in nature, cannot support a claim).  

By contrast, the January 2010 VHA opinion letter specifically 
rejects any link between exposure to propellants and 
chemicals associated with the Titan II ballistic missile and 
the Veteran's current COPD and asthmatic bronchitis.  The VHA 
examiner reviewed the claims file, including private medical 
records and the April 2008 private physician's statement 
regarding possible etiology.  The opinion provides an 
adequate rationale, discussing the Veteran's history of 
cigarette smoking, the more than 30-year gap between exposure 
and manifestation of symptoms, and that exposure typically 
would result in immediate symptom onset.    

The Board has considered the treatise evidence submitted by 
the Veteran discussing the Titan II missile crew assignment 
and resulting chemical exposure.  The Board notes that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
this case, however, the treatise evidence discusses only a 
possible relationship between chemicals associated with 
nuclear missile sites and pulmonary problems, and such 
evidence fails to take into account other relevant factors of 
this particular case, such as the Veteran's smoking history.  
Thus, the Board places much more probative weight on the 
opinion of the VA examiner than on the very general treatise 
evidence of record.  

The Board has also considered statements from the Veteran and 
two fellow members of the Veteran's Titan II missile crew.  
These statements assert exposure to hydrazine and nitrogen 
tetroxide and that these chemicals are dangerous by breathing 
or direct contact.  In that regard, while the Veteran and his 
fellow service members may be competent to describe symptoms, 
as lay persons they have not been shown to be capable of 
offering conclusions on complex medical matters.  Thus, the 
Board finds the January 2010 VHA examiner's opinions in this 
regard of greater probative value than the Veteran's and his 
fellow service member's statements regarding any possible 
effects of chemical exposure or linking any current pulmonary 
disability to such exposure.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

The Board has also considered the lay assertion by the 
Veteran that he experienced shortness of breath while working 
in the missile crew, as the rationale provided in the VHA 
specifically relied, in part, on the absence of any 
complaints in service.  However, while the Veteran is 
certainly competent to describe such symptomatology, the 
Board must find his report not credible given that the 
Veteran consistently denied asthma, shortness of breath, or 
other breathing problems during service.  In reaching this 
conclusion, the Board considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the Veteran 
specifically denied such symptomatology while in service.

Finally, the Board recognizes that the Veteran also claims 
exposure to asbestos and radioactive isotopes.  Specifically, 
the Veteran asserts he was exposed to radioactive isotopes 
from "MSA" equipment he used and asbestos from insulation.  
However, there is no medical evidence linking his current 
COPD or asthmatic bronchitis to exposure to these compounds.  
Indeed, the medical evidence does not indicate that the 
Veteran has even raised such concerns with his private 
treating physician or any other medical professional.  X-ray 
evidence has not revealed any evidence of asbestosis or other 
indicators of asbestos exposure.  Furthermore, any 
allegations claiming his COPD or asthmatic arthritis are 
related to asbestos or radioactive isotope exposure are far 
beyond the competence of the Veteran as a lay person.  See 
Jandreau, 492 F.3d at 1377.  

In addition, with respect to the assertion that his 
disability could be related to radiation exposure, the Board 
notes that none of his pulmonary disabilities are among the 
diseases listed as being presumptively related to exposure to 
ionizing radiation under 38 C.F.R. § 3.309(d) (2009).  
Moreover, his disabilities are also not listed among those 
contained in 38 C.F.R. § 3.311 (2009), nor is there competent 
medical evidence of record identifying any of his 
disabilities as a "radiogenic" disease so as to warrant 
further development under that regulation.

In summary, there is no credible evidence of complaints, 
treatment, or diagnoses of pulmonary disabilities in service.  
After service, the Veteran was not diagnosed with COPD or 
asthmatic bronchitis for more than three (3) decades, and the 
most probative medical evidence of record specifically 
rejects a link between his current disabilities and chemical 
exposure in service.  Thus, the Board finds that the benefit 
of the doubt doctrine is not for application and that the 
claim must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthmatic bronchitis is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


